                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

LEONARD A. LAWSON, JR.,
          Plaintiff,
                                               Case Number 3:11-cv-00151-SLG
v.

JEFFERY GREGG, MONIQUE DOLL,
NATHANIEL CLEMENTSON,
MICHAEL DAHLSTROM, and
RICHARD F. YOUNGBLOOD
           Defendants.                         JUDGMENT IN A CIVIL CASE


  JURY VERDICT. This action came before the court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.


 X DECISION BY COURT. This action came to trial before the Court. The issues have
been tried or determined and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:

     THAT Leonard Lawson, Jr. Is awarded nominal damages in the amount of $1.00 as to
defendant Jeffery Gregg and $1.00 as to defendant Nathaniel Clementson. Judgment is
entered for defendants Monique Doll, Richard F. Youngblood, and Michael Dahlstrom.




APPROVED:

  S/SHARON L. GLEASON
 United States District Judge




[Jmt2 - Basic - rev. 1-13-16}




     Case 3:11-cv-00151-SLG Document 164 Filed 08/20/19 Page 1 of 2
 Date: August 20, 2019




 NOTE: Award of prejudgment interest, costs and      JENNIFER GAMBLE
 attorney's fees are governed by D.Ak. LR 54.1,   Jennifer Gamble, Acting Clerk of Court
 54.2, and 58.1.




[Jmt2 - Basic - rev. 1-13-16}                                                              2



    Case 3:11-cv-00151-SLG Document 164 Filed 08/20/19 Page 2 of 2
